            Case 5:15-cv-01167-D Document 143 Filed 12/28/18 Page 1 of 1


                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

ROBERT ALLEN AUTRY, an                       )
Incapacitated Person individually, et al.,   )
                                             )
               Plaintiffs,                   )
                                             )
vs.                                          )    Case No. CIV-15-1167-D
                                             )
CLEVELAND COUNTY SHERIFF’S                   )
DEPARTMENT, et al.,                          )
                                             )
               Defendants.                   )


                                     JUDGMENT

       Pursuant to the Order issued this date, and prior Orders dated April 25, 2017, June 1,

2017, September 15, 2017, February 5, 2018, February 12, 2018, September 13, 2018,

October 31, 2018, and December 17, 2018, the action is dismissed without prejudice to

refiling.

       Entered this 28th day of December, 2018.
